DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments “a distance between a rotational axis of the panel roller and a rotational axis of the subsidiary roller is fixed”, see Pages 7-8, filed 07/14/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 04/14/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising: a flexible display panel, a panel roller coupled to a lower end of the flexible display panel, a subsidiary roller spaced apart from the panel roller and positioned adjacent to a front side of the flexible display panel; and wherein the protective sheet is wound around one of the subsidiary roller and the panel roller while being unwound from a remaining one of the subsidiary roller and the panel roller; and a filler coupled to the subsidiary roller, wherein a portion of the filler is configured to be in contact with the front side of the flexible display panel and a distance between a rotational axis of the panel roller and a rotational axis of the subsidiary roller is fixed. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-12, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        
/S. S/
Examiner, Art Unit 2841